IN THE SUPREME COURT OF THE STATE OF NEVADA

 

LEONARD RAY WOODS, No. 83728
Appellant,

vs.

THE STATE OF NEVADA, f L = Dp
Respondent.

 

AUG 11 2022

ELIZABETH A. BROWN

CLERK OF SYPREME COURT
oa Nar
DEPUTY CLERK
ORDER OF AFFIRMANCE

This is a pro se appeal from a district court order denying a
postconviction petition for a writ of habeas corpus.! Eighth Judicial District
Court, Clark County; Tierra Danielle Jones, Judge.

Appellant Leonard Woods voluntarily and knowingly waived
his right to counsel and represented himself at trial. After his conviction,
the district court appointed appellate counsel, and this court affirmed the
judgment of conviction. Woods v. State, No. 78816, 2020 WL 6504629 (Nev.
Nov. 3, 2020) (Order of Affirmance). Woods filed a timely postconviction
petition, alleging several errors in the trial proceedings. The district court
denied the petition without conducting an evidentiary hearing. This appeal
followed.

First, Woods argues that the district court erred in not granting

his repeated motions for substitute counsel and his motion to suppress the

 

1Having considered the pro se brief filed by appellant, we conclude
that a response is not necessary. NRAP 46A(c). This appeal therefore has
been submitted for decision based on the pro se brief and the record. See
NRAP 34(f)(8).

SUPREME COURT
OF
NEVADA

(0) 197A EB 22-25187

 

 
contents of his cell phone. This court has already considered, rejected, and
resolved these contentions, see Woods, 2020 WL 6504629, at *2 n.2, *4
(concluding that the district court did not err in denying either Woods's
motions for substitute counsel or his motion to suppress the evidence
recovered from his cell phone); consequently, the doctrine of the law of the
case bars relitigating these issues, see Hsu v. Cty. of Clark, 123 Nev. 625,
630, 173 P.3d 724, 728 (2007) (explaining that the purpose of the law-of-the-
case doctrine is to prevent reconsideration of matters that have been settled
and put to rest). Therefore, the district court did not err in denying these
claims without conducting an evidentiary hearing.

Next, Woods argues that, in violation of Brady v. Maryland, 373
U.S. 83 (1963), the State did not disclose exculpatory evidence. This claim
could have been raised on direct appeal, and Woods therefore had to
demonstrate good cause for the failure to do so and prejudice. See NRS
34.810(1)(b)(2), (3). To demonstrate good cause and prejudice through a
Brady violation, the petitioner must show “(1) the evidence is favorable to
the accused, either because it is exculpatory or impeaching; (2) the State
withheld the evidence, either intentionally or inadvertently; and (8)
prejudice ensued, i.e., the evidence was material.” State v. Huebler, 128
Nev. 192, 198, 275 P.3d 91, 95 (2012) (internal quotation marks omitted);
see also id. (recognizing that the second and third prongs of a Brady
violation mirror required showings of cause and prejudice). Here, Woods
makes only a bare claim that the State withheld “fingerprint evidence,
DNA, physical evidence and the like.” Woods failed to allege this evidence

was favorable, withheld, or material. Thus, he failed to support this claim

Supreme Court
OF
NEVADA

(0) 1997 eGo

 

 
with specific facts that, if true, would entitle him to relief. See Hargrove v.
State, 100 Nev. 498, 502, 686 P.2d 222, 225 (1984).

Next, Woods argues that the district court erred in denying his
motion to review law enforcement personnel files, appointing his previously
appointed counsel as standby counsel after he chose to represent himself,
not providing sufficient resources for his defense, and conducting trial six
months after Woods voluntarily and knowingly waived his right to counsel.
Additionally, Woods claims that the State improperly influenced witnesses.
These claims could have been raised on direct appeal, and Woods therefore
had to demonstrate good cause for the failure to do so and prejudice. See
NRS 34.810(1)(b)(2), (3). In his petition, Woods did not attempt to
demonstrate good cause or that he would suffer from a fundamental
miscarriage of justice if his claims were not considered on their merits. See
Pellegrini v. State, 117 Nev. 860, 887, 34 P.3d 519, 537 (2001) (explaining
that absent a showing of good cause and prejudice, the petitioner must
demonstrate that failure to consider the claims on the merits would result
in a fundamental miscarriage of justice), abrogated on other grounds by
Rippo v. State, 184 Nev. 411, 423 n.12, 423 P.3d 1084, 1097 n.12 (2018).
Therefore, the district court did not err in finding these claims were
procedurally barred.

Furthermore, to the extent that these claims could be construed
as claims of ineffective assistance of appellate counsel for not raising the
issues on appeal, Woods has not shown deficient performance or prejudice.
To show ineffective assistance of appellate counsel, a petitioner must
demonstrate that counsel’s performance was deficient in that it fell below

an objective standard of reasonableness, and resulting prejudice such that

SuprReme Court
OF
Nevapa

(0) 19474 

 

 
the omitted issue would have had a reasonable probability of success on
appeal. Kirksey v. State, 112 Nev. 980, 998, 923 P.2d 1102, 1114 (1996).
Both components of the inquiry must be shown. Sérickland v. Washington,
466 U.S. 668, 697 (1984). Here, appellate counsel raised numerous issues,
and none of the claims raised by Woods show a reasonable probability of a
different outcome on appeal. Therefore, the district court did not err in
denying these claims without conducting an evidentiary hearing. See Gray
v. Greer, 800 F.2d 644, 646 (7th Cir. 1986) (“Generally, only when ignored
issues are clearly stronger than those presented, will the presumption of
effective assistance of counsel be overcome.”); Kirksey, 112 Nev. at 998, 923
P.2d at 1113 (“Effective assistance of appellate counsel does not mean that
appellate counsel must raise every non-frivolous issue.”).

Finally, Woods argues that he should have been appointed
postconviction counsel. NRS 34.750(1) provides for the discretionary
appointment of postconviction counsel and sets forth the following factors
which the court may consider in deciding whether to appoint counsel: the
petitioner’s indigency, the severity of the consequences to the petitioner, the
difficulty of the issues presented, whether the petitioner is unable to
comprehend the proceedings, and whether counsel is necessary to proceed
with discovery. The decision is not necessarily dependent upon whether a
petitioner raises issues that, if true, would entitle the petitioner to relief.
See Renteria-Novoa v. State, 133 Nev. 75, 77, 391 P.3d 760, 762 (2017).
Considering the NRS 84.750 factors, we conclude that the district court did
not abuse its discretion in denying Woods’s motion for the appointment of
counsel. Despite Woods's lengthy sentence, Woods did not raise difficult or

complex issues. Woods represented himself at trial, which reflects his

Supreme Count
OF
NEVADA

(0) 147A

 

 
ability to understand the proceedings. And Woods has not raised any issues

that necessitate discovery. Accordingly, we

ORDER the judgment of the district court AFFIRMED.?

Parraguirre

Luror 5

Silver Gibbons

  

 

ec: Hon. Tierra Danielle Jones, District Judge
Leonard Ray Woods
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

 

2The Honorable Mark Gibbons, Senior Justice, participated in the
decision of this matter under a general order of assignment.

Supreme Court
OF
NEVADA

(0) (987A GR